NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           DEC 27 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No.   15-50378

              Plaintiff - Appellee,              D.C. No. 3:15-cr-01068-H

 v.
                                                 MEMORANDUM*
BLAS ROBERTO VELAZQUEZ-
MARTINEZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Blas Roberto Velazquez-Martinez appeals from the district court’s judgment

and challenges the 60-month sentence imposed following his guilty-plea

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 960. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand

for resentencing.

      Velazquez-Martinez argues that the district court erred in denying a minor

role reduction to his base offense level under U.S.S.G. § 3B1.2(b). After

Velazquez-Martinez was sentenced, the United States Sentencing Commission

issued Amendment 794 (“the Amendment”), which amended the commentary to

the minor role Guideline. The Amendment is retroactive to cases on direct appeal.

See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      Among other things, the Amendment added a non-exhaustive list of factors

that a court “should consider” in determining whether to apply a minor role

reduction. See U.S.S.G. § 3B1.2 cmt. n.3(C) (2015). We cannot determine from

the record whether the district court considered all of those factors in determining

whether Velazquez-Martinez was entitled to a minor role adjustment.1 Therefore,

we remand for the district court to resentence Velazquez-Martinez with the benefit

of newly amended § 3B1.2. See Quintero-Leyva, 823 F.3d at 523-24.

      VACATED and REMANDED for resentencing.




      1
       We also note that Velazquez-Martinez argues the district court failed to
make a comparative analysis between him and the other alleged participants in the
offense. See United States v. Rojas-Millan, 234 F.3d 464, 473-74 (9th Cir. 2000).

                                          2                               15-50378